Citation Nr: 0029685	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. F. del R.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from May 1966 to May 1969.  He 
served in the Republic of Vietnam during the Vietnam Era from 
March 1967 to March 1968, during which time his military 
occupational specialty was ammunition storage specialist.

The veteran has presented evidence that he has current 
disability from PTSD.  However, his symptoms have also been 
diagnosed as depressive disorder, not otherwise specified, 
anxiety disorder, and malingering.

A physician testified during a hearing in October 1998 that 
he had treated the veteran for PTSD over a period of four 
years.  The physician suggested he would be willing to 
provide copies of his treatment notes.  Such notes may be 
probative of the basis upon which a diagnosis of PTSD was 
made.

After the veteran filed his claim for service connection for 
PTSD in January 1997, the RO requested that he provide 
information about the stressors to which he claims to have 
been exposed, and other information which might aid in 
verifying such stressors.  The veteran responded in August 
1997 that he did not remember the unit in which he served.  
Without specifying where and when, he asserted that he had 
come under attack from mortar and rifle fire and had seen 
casualties.  He also claimed that about 10 days before he 
left Vietnam, his convoy was attacked in an ambush.

To grant service connection for PTSD, the record must contain 
more that a diagnosis of the disorder.  It must also contain 
credible supporting evidence that the veteran was actually 
exposed to the stressor to which he claims exposure.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  The veteran has not 
asserted, nor does the record otherwise indicate, that he was 
engaged in combat during his active military service.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the United States Court of Veterans Appeals 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

Given that the record contains evidence of a current 
diagnosis of PTSD, the Board is of the opinion that the 
veteran should be given the opportunity to provide further 
details of the claimed stressors so that an attempt can be 
made to verify them.  

In view of the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should request that the 
veteran provide details concerning the 
"who, what, where and when" for each of 
the stressors he has claimed occurred.  
He should provide the names and units of 
personnel who were casualties in any such 
incident.  He should provide details to 
identify the unit(s) to which he was 
assigned at the time of each of the 
claimed stressors.  He should describe 
each incident in as much detail as 
possible.  He should be advised that such 
information is necessary to obtain 
supportive evidence of the stressful 
events.

2.  The RO should then forward copies of 
all statements in which the veteran 
described the stressors to which he was 
exposed to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. 
Army & Joint Services Environmental 
Support Group (ESG) and ask USASCRUR to 
verify the alleged stressors.

3.  The RO should take the necessary 
steps to obtain all current records of 
the veteran's psychiatric treatment, and 
copies of all clinical notes of treatment 
by the private psychiatrist who testified 
at the October 1998 hearing at the RO.

4.  After undertaking any additional 
indicated development, the RO should 
afford the veteran VA psychiatric 
examination by a board of two 
psychiatrists (neither of whom has 
previously examined him) to determine 
whether he suffers from PTSD that is the 
result of his military service.  The 
claims file must be made available to the 
examiners, and any indicated tests or 
studies should be performed.

5.  The RO readjudicate the issue of 
entitlement to service connection for 
PTSD, to include consideration of the 
provisions of 38 U.S.C.A. § 1154(b), as 
discussed in Collette v. Brown, 82 F.3d 
389, 392-93 (Fed.Cir. 1996), and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In doing 
so, the RO should make a finding as to 
whether the veteran engaged in combat and 
whether the claimed stressors were 
related to combat.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


